Citation Nr: 0605323	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for basal cell carcinoma 
on the nose with squamous cell carcinoma of the left cheek 
and actinic keratoses of the face, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In January 2006, 
a travel board hearing was held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a September 2005 rating decision, the veteran was granted 
a temporary 100 percent rating effective May 2005 based on 
surgical or other treatment necessitating convalescence.  
From July 2005, an evaluation of 10 percent was assigned for 
basal cell carcinoma of the nose with squamous cell carcinoma 
of the left cheek and actinic keratoses of the face.  At the 
January 2006 hearing, the veteran submitted a letter from H. 
L. Fine, M.D., dated in December 2005, which noted the 
veteran's October 2005 procedure to remove three pre-
malignant growths on his face.  

  A medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant' s active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).
In this case, the veteran has testified that his disability 
has worsened; there is private medical evidence of record of 
the recent removal of premalignant growths; and there is a 
question as to whether or not the veteran has several 
different and distinct skin condition disabilities.  A 
medical opinion is necessary to determine the current status 
of the veteran's skin disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the nature 
and severity of any current skin 
disabilities.  If there are, in fact, 
separate and distinct skin 
disabilities, the examiner should so 
indicate and provide an opinion as 
whether each of them is more likely 
than not (50 percent or greater 
probability) related to active 
service.  If appropriate and 
acceptable to the veteran, new 
unretouched photographs of his 
affected skin should be taken and 
associated with the claims file.

The examiner's report should include 
description of any visible or palpable 
tissue loss, gross distortion or 
asymmetry of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), checks, lips).  The 
report should also address the 
following questions:

a. What are the locations and 
dimensions of any scars?

b. Is the surface contour of any scar 
elevated or depressed on palpation?

c. Are any scars adherent to 
underlying tissue, hypo- or 
hyperpigmented, irregular, atrophic, 
shiny, scaly, indurated, inflexible, 
unstable, and/or superficial?

The claims folder, to include a copy 
of this Remand, must be made available 
to and reviewed by the examiner prior 
to completion of the examination 
report, and the examination report 
must reflect that the claims folder 
was reviewed.  

2.	Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim, to include a 
determination as to whether the 
veteran is entitled to separate 
ratings for any additional skin 
disabilities.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

